—Judgment unanimously affirmed. Memorandum: County Court did not abuse its discretion in denying the motion of defendant to vacate his plea of guilty. Defendant’s plea was knowingly, voluntarily and intelligently entered (see, People v McLean, 249 AD2d 981; People v Ortiz, 227 AD2d 902), and the contention of defendant that he did not communicate well with the interpreter is not supported by the record (see, People v Martes, 154 AD2d 946, lv denied 75 NY2d 870). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Oneida County Court, Donalty, J. — Criminal Sale Controlled Substance, 2nd Degree.) Present — Green, J. P., Lawton, Wisner-, Scudder and Balio, JJ.